Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3, 6-11, 13, 16-17, and 20 are objected to because of the following informalities:  
In claims 1-3, 6, 13, 16, and 20, “the conductive shield” lacks proper antecedent basis and should read “the continuous conductive shield”
In claims 1 and 13, “the cable” lacks proper antecedent basis and should read “the radiating coaxial cable”
In claim 2, “the form” lacks proper antecedent basis and should read “a form”
In claim 3, “a smooth metal layer” lacks proper antecedent basis and should read “the smooth metal layer”
In claims 7-11, “the radiating apertures” lacks proper antecedent basis and should read “the plurality of radiating apertures”
In claim 9, “the arrangement” lacks proper antecedent basis and should read “an arrangement”
In claim 10, “the arrangements” lacks proper antecedent basis and should read “the arrangement”
In claim 10, “the two contiguous sections” lacks proper antecedent basis and should read “the at least two contiguous sections”
In claims 16-17, “the cable” lacks proper antecedent basis and should read “the single radiating coaxial cable”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation “includes reciprocal radial and/or longitudinal position, number of lines according to which the radiating apertures are arranged and shape of the lines”. It is unclear whether “and/or” is an “and” or an “or”. Additionally, it is unclear if “number of lines according to which the radiating apertures are arranged and shape of the lines” is to be included in a list with “reciprocal radial and/or longitudinal position” and whether “number of lines according to which the radiating apertures are arranged” and “shape of the lines” are to be considered as a single limitation or separate limitations.
The term “gradual” in claim 9 is a relative term which renders the claim indefinite. The term “gradual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “a transition” is rendered indefinite by the use of “gradual”.
Claim 9 recites the limitation “single-step” which is unclear and renders the claim indefinite. The term “single-step” is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “a transition” is rendered indefinite by the use “single-step”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harutyunyan et al. (EP 2169769 A1), hereinafter known as Harutyunyan.
Regarding claim 1, Harutyunyan discloses (Figs. 2a, 2b, 4) a radiating coaxial cable ([0002] and [0022]) comprising: an inner conductor ([0002] and [0022]); an insulating layer ([0002] and [0022]) surrounding and directly contacting the inner conductor ([0002] and [0022]); a continuous conductive shield ([0002] and [0022]) surrounding said insulating layer and comprising a plurality of radiating apertures (2; [0002] and [0022]); and a jacket surrounding the conductive shield ([0002] and [0022]), wherein at least one geometric property of the plurality of radiating apertures varies along a longitudinal direction of the cable (Figs. 2a, 2b, 4) and the cable has a radiation pattern with a shape longitudinally varying in a predefined way (Fig. 4; [0038]).

    PNG
    media_image1.png
    457
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    503
    475
    media_image2.png
    Greyscale

Regarding claim 2, Harutyunyan further discloses wherein the conductive shield is in the form of a smooth or corrugated metal layer ([0002] and [0022]).
Regarding claim 3, Harutyunyan further discloses wherein the conductive shield is in the form of a smooth metal layer ([0002] and [0022]).
Regarding claim 4, Harutyunyan further discloses wherein the at least one geometric property comprises a geometric property of a single radiating aperture (Fig. 4; [0038]).
Regarding claim 5, Harutyunyan further discloses wherein the geometric property of the single radiating aperture includes shape, size, orientation or angular position of the single radiating aperture (Fig. 4).
Regarding claim 6, Harutyunyan further discloses wherein the at least one geometric property comprises a geometric property collectively describing an arrangement in a set of radiating apertures on the conductive shield (Fig. 4).
Regarding claim 7, Harutyunyan further discloses wherein the geometric property collectively describing the arrangement includes reciprocal radial and/or longitudinal position, number of lines according to which the radiating apertures are arranged and shape of the lines (Fig. 4).
Regarding claim 13, Harutyunyan discloses (Figs. 2a, 2b, 4) a process for manufacturing a radiating coaxial cable ([0002] and [0022]), the process comprising: surrounding an inner conductor ([0002] and [0022]) with an insulating layer ([0002] and [0022]), the insulating layer ([0002] and [0022]) directly contacting the inner conductor ([0002] and [0022]); providing a continuous conductive shield ([0002] and [0022]) in the form of an electrically conductive metal foil ([0002] and [0022]) comprising, from end to end, a plurality of radiating apertures (2; [0002] and [0022]), the metal foil longitudinally wrapping the insulating layer ([0002] and [0022]); and surrounding the conductive shield with a jacket ([0002] and [0022]), at least one geometric property of the plurality of radiating apertures varying along a longitudinal direction of the cable (Figs. 2a, 2b, 4) and the cable having a radiation pattern with a shape longitudinally varying in a predefined way (Fig. 4; [0038]).
Regarding claim 14, Harutyunyan further discloses wherein the at least one geometric property comprises a geometric property of a single radiating aperture (Fig. 4; [0038]).
Regarding claim 15, Harutyunyan further discloses wherein the at least one geometric property comprises a geometric property collectively describing an arrangement in a set of radiating apertures on the conductive shield (Fig. 4).
Regarding claim 16, Harutyunyan discloses (Figs. 2a, 2b, 4) a method for providing a varying radiofrequency coverage, the method comprising: transmitting a radiofrequency signal by using a single radiating coaxial cable comprising an inner conductor ([0002] and [0022]), an insulating layer ([0002] and [0022]), a continuous conductive shield ([0002] and [0022]), and a jacket ([0002] and [0022]), the insulating layer surrounding and directly contacting the inner conductor ([0002] and [0022]), the continuous conductive shield surrounding the insulating layer and comprising a plurality of radiating apertures (2; [0002] and [0022]), and the jacket surrounding the conductive shield ([0002] and [0022]), wherein at least one geometric property of the plurality of radiating apertures varies along a longitudinal direction of the cable (Figs. 2a, 2b, 4) and the cable has, from end to end, a radiation pattern with a shape longitudinally varying in a predefined way (Fig. 4; [0038]).
Regarding claim 17, Harutyunyan further discloses wherein the radiofrequency signal transmitted by the cable has a frequency varying from 20 Hz to 10 GHz ([0030]).
Regarding claim 18, Harutyunyan further discloses wherein the frequency of the radiofrequency signal varies from 5 MHz to 4 GHz ([0030]).
Regarding claim 19, Harutyunyan further discloses wherein the at least one geometric property comprises a geometric property of a single radiating aperture (Fig. 4; [0038]).
Regarding claim 20, Harutyunyan further discloses wherein the at least one geometric property comprises a geometric property collectively describing an arrangement in a set of radiating apertures on the conductive shield (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harutyunyan in view of Mahlandt et al. (US PGPUB 2001/0054945 A1), hereinafter known as Mahlandt.
Regarding claim 8, Harutyunyan does not specifically teach further comprising at least two contiguous sections having different arrangements of the radiating apertures and radiation patterns with different shapes.
However, Mahlandt teaches (Fig. 2) at least two contiguous sections (R1 and R2) having different arrangements of the radiating apertures and radiation patterns with different shapes.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the radiating coaxial cable of Harutyunyan with Mahlandt to include “at least two contiguous sections  having different arrangements of the radiating apertures and radiation patterns with different shapes,” as taught by Mahlandt, for the purpose of reducing interference (see also [0010]).
Regarding claim 9, Harutyunyan does not specifically teach wherein the arrangement of the radiating apertures in each one of the at least two contiguous sections comprises a single alignment, a double alignment, or a multiple alignment of radiating apertures.
However, Mahlandt teaches (Fig. 2) an arrangement of the radiating apertures in each one of the at least two contiguous sections comprises a single alignment, a double alignment, or a multiple alignment of radiating apertures.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the radiating coaxial cable of Harutyunyan with Mahlandt to include “an arrangement of the radiating apertures in each one of the at least two contiguous sections comprises a single alignment, a double alignment, or a multiple alignment of radiating apertures,” as taught by Mahlandt, for the purpose of reducing interference (see also [0010]).
Regarding claim 10, Harutyunyan does not specifically teach wherein a transition between the arrangements of the radiating apertures in the two contiguous sections is single-step or gradual.
However, Mahlandt teaches (Fig. 2) wherein a transition between the arrangements of the radiating apertures in the two contiguous sections is single-step or gradual (R1 increase in size to R2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the radiating coaxial cable of Harutyunyan with Mahlandt to include “wherein a transition between the arrangements of the radiating apertures in the two contiguous sections is single-step or gradual,” as taught by Mahlandt, for the purpose of reducing interference (see also [0010]).
Regarding claim 11, Harutyunyan further teaches further comprising at least one section, wherein the at least one geometric property of the radiating apertures is varied in a non-monotonic way (Fig. 4, pattern without a radiating aperture in the center).
Regarding claim 12, Harutyunyan further teaches further comprising at least one section with no radiating apertures (Fig. 4, pattern without a radiating aperture in the center).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845